DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Please refer to the cited art of record, as well as the concurrently attached PTO-892, for a listing of the pertinent prior art. As previously noted, the most relevant is drawn to Ylilammi et al. (US 2003/0102773 A1), Sato (US 2005/0179508 A1), Zhang (US 2011/0084779 A1) and Lim et al. (US 2018/0013397 A1). The cited art teaches related methods of forming piezoelectric products, but they do not disclose or teach the additional steps and layers of new independent claim 8. The prior art does not anticipate or teach an orthographic projection of a second electrode layer in the vertical direction falls inside the cavity; or the planarization method comprising: depositing a first passivation layer on the second electrode layer for covering the second electrode layer and the piezoelectric layer; etching the first passivation layer to form a lining pad, having a fourth inclined surface, on the periphery of the third inclined surface part on the periphery of the second electrode layer, the lining pad is flush with the second electrode layer; and depositing a second passivation layer covering the second electrode layer; and an orthographic projection of the first plane part in the vertical direction covers the cavity.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrey Carley whose telephone number is (571)270-5609. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY T CARLEY/Primary Examiner, Art Unit 3729